UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7690



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

COURTNEY HUGH WALKER, a/k/a Gary Walker,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-94-18, CA-96-293-2)


Submitted:   May 1, 1997                     Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Courtney Hugh Walker, Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no
reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

United States v. Walker, Nos. CR-94-18; CA-96-293-2 (M.D. N.C. Jan.
8, 1997).* We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       We interpret Walker's informal brief filed on January 28,
1997, to serve as his notice of appeal of the January 8, 1997,
district court order. Walker's informal brief may serve as a notice
of appeal because it was filed within the appeal period of the
January 8, 1997, order and meets the Fed. R. App. P. 3(c) content
requirements. See Smith v. Barry, 502 U.S. 244, 248-49 (1992).

                                2